Citation Nr: 1046954	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to higher initial ratings for a bilateral hearing 
loss disability, rated noncompensable prior to April 16, 2009, 
and 10 percent on that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. G.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from April 1952 to 
July 1954.

This appeal arises to the Board of Veterans' Appeals (Board) from 
an October 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio, 
that in pertinent part granted service connection for a bilateral 
hearing loss disability and assigned a noncompensable rating 
effective November 17, 2004.  The Veteran disagrees with the 
initial rating.  

In a July 2006-issued rating decision, the RO granted service 
connection for a tympanic membrane scar and assigned a 
noncompensable rating.  The Veteran timely submitted a notice of 
disagreement to the noncompensable rating and the RO issued a 
statement of the case.  The RO received no VA Form 9, Appeal to 
the Board of Veterans' Appeals, or other correspondence 
containing the necessary information.  Therefore, the RO closed 
that appeal.   

Service connection for depression or anxiety was denied in an 
October 2008-issued rating decision.  The Veteran did not appeal 
that decision and it became final.  In May 2009, the Veteran 
testified that his hearing loss caused anxiety and irritability.  
Thus, the record raises a new theory of entitlement to service 
connection for an acquired psychiatric disorder secondary to 
service-connected hearing loss disability and tinnitus and the 
record possibly contains new evidence for reopening a previously 
denied service connection claim.  The Board lacks jurisdiction to 
adjudicate this claim.  It is therefore referred to the RO or to 
VA's Appeals Management Center (hereinafter: AMC) for appropriate 
action.

The Board remanded the case in September 2009 and again in May 
2010. 

This appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2010). 



FINDING OF FACT

Throughout the appeal period, hearing no worse than Level III in 
the right ear and Level IV in the left ear is shown.  


CONCLUSION OF LAW

The criteria for a 10 percent schedular rating for a bilateral 
hearing loss disability are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & 
Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  This 
notice was provided in March 2006 and June 2008 letters to the 
claimant. 

In this case, VA's duty to notify was satisfied after the initial 
decision by way of letters sent to the claimant in March 2006 and 
June 2008 that address all notice elements.  The letters informed 
the claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not sent 
before the initial October 2005-issued rating decision, this 
timing error is not unfairly prejudicial to the claimant because 
the actions taken by VA after providing notice cured the timing 
error.  The claimant has been afforded opportunity to participate 
in his claim and has been allowed time to respond.  VA has 
readjudicated the case by way of a supplemental statement of the 
case issued in September 2010, after notice was provided.  For 
these reasons, it is not unfairly prejudicial to the claimant for 
the Board to adjudicate the claim. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private treatment records.  A hearing before the undersigned 
Veterans Law Judge was provided.  The claimant was afforded VA 
audiometry evaluations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  The Court addressed 
staged ratings in Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007), holding that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  

The RO has rated a service-connected bilateral hearing loss 
disability noncompensable under Diagnostic Code 6100 prior to 
April 16, 2009, and 10 percent since then.  Thus, the RO has 
created a "staged rating."  As the Court has stressed, a 
"staged rating" is appropriate where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal.  Hart, supra.  In this case, some audiograms support 
a 10 percent rating, while others do not.  None of the audiograms 
supports a schedular rating greater than 10 percent.  For 
instance, upon VA authorized audiological evaluation in September 
2005, pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
85
85
LEFT
25
35
70
70
70

Average pure tone thresholds were 64 right ear, and 61, left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  
Applying these values to the tables supplied at 38 C.F.R. 
§§ 4.86, 4.87, yields level II hearing in each ear.  The tables 
reflect that the September 2005 audiogram warrants a 
noncompensable rating under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (2010).  

Upon receiving a grant of service connection and noncompensable 
rating in October 2005, the Veteran immediately submitted a 
notice of disagreement (hereinafter: NOD) to the noncompensable 
rating and obtained a private audiometry evaluation. 

Concerning the persuasiveness of a private audiometry report, 
according to 38 C.F.R. § 4.85 (a), an examination for hearing 
impairment for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  The private 
report appears to meet these requirements.  

On October 27, 2005, a private state-licensed audiologist 
evaluated the Veteran's hearing and noted severe to profound 
sensorineural hearing loss, bilaterally.  Word recognition scores 
were 84 percent, right ear, and 76 percent, left ear.  The 
audiologist did not calculate and report the average puretone 
thresholds; however, the audiologist furnished a copy of the 
tympanogram, which reveals that each ear showed puretone 
thresholds of about30 db at 1000 HZ with a constant decrease 
through the 2000 and 3000 Hz frequencies to about 90 db at 4000 
HZ (according to 38 C.F.R. § 4.85 (d), "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hz, divided by four).  Thus, the October 2005 
private tympanogram reveals an average of roughly 60 db in each 
ear.  The reported word recognition scores correspond to Level 
III and Level IV hearing, right and left ear, respectively.  Even 
assuming that puretone thresholds remained similar to the 
September 2005 VA results, the word discrimination scores 
correspond to Level III hearing and Level IV.  These Levels 
combine to warrant a 10 percent rating under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII (2010).  

A November 2005 VA audiology report notes that audiometry was 
repeated and showed no change from the September 2005 VA 
audiometry. 

In December 2005, the Veteran reported that speech sounded 
garbled and that his hearing difficulty fluctuated, depending on 
the time of day. 

In March 2006, VA re-evaluated the Veteran's hearing acuity.  
Average pure tone thresholds were 66 in the right ear, and 64, 
left ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 96 percent in the left ear.  
The audiologist found profound sensorineural hearing loss in the 
right ear and severe sensorineural hearing loss in the left ear.  
Applying the audiogram values to the tables supplied at 38 C.F.R. 
§§ 4.85, 4.86, yields Level II hearing in each ear.  Level II 
hearing in each ear combine under 38 C.F.R. § 4.85, Table VII to 
warrant a noncompensable rating under Diagnostic Code 6100.  

In his July 2006 substantive appeal, the Veteran argued that VA 
had failed to consider his October 2005 private audiometry 
report. 

In December 2007, T. Donat, M.D., a private otolaryngologist, 
reviewed the pertinent history and offered an opinion.  Dr. Donat 
opined that VA's failure to assign an "affirmative disability" 
[a compensable rating] to the Veteran's hearing loss disability 
"...is logically suspect and medically unsupportable..."

An October 2008 VA otolaryngology out-patient report notes that 
the Veteran reported deterioration in hearing.  A November 2008 
VA otolaryngology out-patient report notes plugged ears, worse on 
the right.  A February 2009 VA otolaryngology out-patient report 
notes improved hearing. 

April 2009 VA audiometry revealed that average pure tone 
thresholds were 74 right ear, and 73, left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent in 
the right ear and 80 percent in the left ear.  The audiologist 
found profound sensorineural hearing loss in the right ear and 
severe sensorineural hearing loss in the left ear (similar to a 
March 2006 VA finding).  Applying the April 2009 audiogram values 
to the tables supplied at 38 C.F.R. §§ 4.85, 4.86, yields level 
III hearing on the right and Level IV hearing on the left.  The 
April 2009 numerical designations derived from 38 C.F.R. § 4.85, 
Table VI combine under 38 C.F.R. § 4.85, Table VII to warrant a 
10 percent rating under Diagnostic Code 6100.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he retired 15 years earlier.  He 
testified that his hearing loss disability precluded hearing 
telephone conversation, hearing his spouse, and hearing other 
household sounds.  He testified that his hearing loss caused 
anxiety and irritability. 

November 2009 VA audiometry revealed that average pure tone 
thresholds were 75, right and left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the right 
ear and 74 percent in the left ear.  The audiologist found mild 
to profound sensorineural hearing loss, bilaterally.  Applying 
the audiogram values to the tables supplied at 38 C.F.R. §§ 4.85, 
4.86, yield level II hearing on the right and Level VI hearing on 
the left.  The November 2009 numerical designations derived from 
38 C.F.R. § 4.85, Table VI combine under 38 C.F.R. § 4.85, Table 
VII to warrant a 10 percent rating under Diagnostic Code 6100.  

In a March 2010-issued rating decision, VA's AMC assigned a 10 
percent rating for bilateral hearing loss disability effective 
from November 19, 2009, based on the November 2009 VA audiometry 
report.  

In a November 2010-issued rating decision, the AMC assigned an 
earlier effective date of April 16, 2009, for a 10 percent rating 
for bilateral hearing loss disability, based on an April 2009 VA 
audiometry report.  

Evaluations of defective hearing may range from noncompensable to 
100 percent based on the measured results of controlled speech 
discrimination tests together with the average hearing threshold 
level, as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  
To evaluate the degree of disability from a service-connected 
hearing loss, the rating schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (2010).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2010).  At no 
time during the appeal period has audiometry demonstrated a pure 
tone threshold of 55 decibels or more in all four frequencies in 
either ear.  Nor has audiometry demonstrated a pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz. 

As noted above, the audiometry reports have fluctuated slightly 
during the appeal period.  At no time, however, has a hearing 
loss disability ratable at greater than 10 percent been shown.  
Thus, the appeal for an initial rating greater than 10 percent 
must be denied.

Although audiometry evaluations during the appeal period vary 
between compensable and non-compensable hearing loss disability, 
no medical professional has opined that the Veteran's hearing 
loss disability has actually deteriorated and, if so, when.  The 
evidence does not contain a factual finding that demonstrates 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore not necessary.  Hart, supra.  

Because the March 2006 VA examiner found profound right ear 
hearing loss and severe left ear hearing loss similar to the 
April 2009 VA examiner, and because a private licensed 
audiologist reported word recognition scores of 84 and 76 percent 
in October 2005, and because Dr. Donate, in December 2007, opined 
that VA's failure to assign an "affirmative disability" is 
"medically unsupportable," it cannot be concluded that the 
Veteran's hearing loss disability did not meet the 10 percent 
hearing loss criteria earlier than April 2009.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the evidence 
is against a rating greater than 10 percent for a bilateral 
hearing loss disability.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  However, the evidence favors a 10 percent 
rating, and no more, for the entire appeal period.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Court has stressed that audiologists must describe the 
effects on occupational functioning and daily activities.  The 
Court pointed out, "Unlike the rating schedule for hearing loss, 
§ 3.321 (b) [the extraschedular provision] does not rely 
exclusively on objective test results to determine if referral is 
warranted."  Martinak, 21 Vet. App. at 455.  The evidence 
reflects difficulty hearing voices.  Because the Veteran is 
retired from working, this does not appear to warrant referral 
for extraschedular consideration.  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran is retired 
and has not claimed TDIU on either a schedular or extraschedular 
basis, nor is a TDIU claim raised by the record.  The rating 
criteria reasonably describe the disability level and 
symptomatology.  The disabilities have not been shown, or 
alleged, to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, 
supra; Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 




ORDER

An initial 10 percent schedular rating for a bilateral hearing 
loss disability is granted for the entire appeal period, subject 
to the laws and regulations governing payment of monetary 
benefits; a schedular rating greater than 10 percent for a 
bilateral hearing loss disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


